Mr. Justice Day
delivered the opinion of the Court.
We will refer to the plaintiffs in error as the protestants. Defendants in error were the Mayor and the individual members of the Arvada City Council; George J. Baker, Secretary of State, and the Hendersons, successful applicants for license to dispense malt beverage — 3.2 beer.
After hearing, the Secretary of State ordered the issuance of the license, and it was concurred in by the City Council. By this writ of error protestants seek to reverse the action of the licensing authorities, affirmed by the district court, in granting the license. Fourteen of the protestants are residents of the area surrounding the proposed beverage outlet. Three are pastors of religious congregations of the city.
In considering this writ of error on the merits we do not approve the record filed here. Like many presented in response to writ of certiorari, the contents are deficient in that there is no transcript of the proceedings and no findings by the licensing authority. As was said in Buddy & Lloyd’s Store No. 1, Inc. v. City Council, 139 Colo. 152, 337 P. (2d) 389, it would be futile to remand the cause for findings because the evidence before the licensing authorities could not support any other result than granting of the application.
This is the first license of this kind to be issued in the city-of Arvada. The remonstrances against the issuance of the license were obtained from members of the congregations of several churches in Arvada and were signed by others than those in the defined neighborhood wherein the licensee’s outlet is located. The *483petition was supported by several hundred persons in the immediate neighborhood. Had the licensing authorities insisted on perpetuating a policy of blanket denial of applications for 3.2 malt beverage licenses, this court, as in the Buddy & Lloyd’s case, would be compelled to hold such local public policy contrary to law. However, in the present instance the members of the City Council abandoned the local policy and approved this first license. The petitions supporting the application were sufficient to sustain the action of the licensing authorities, and there is nothing to indicate that the decision was arbitrary or capricious or otherwise such as to justify interference by the courts.
The judgment is affirmed.